DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/079821 03/27/2019. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 11/19/2019 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification and the abstract and claims 2-4, 7 and 9-11 have been amended and claims 12-20 have been added and claims 1, 5-6 and 8 have remained.
      Claims 1-20 are currently pending in the application. 
                                              Oath/Declaration
4.   The oath/declaration filed on 11/19/2019 is acceptable.
                                                     Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 05/05/2020.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: 
         i) The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – WIRING STRUCTURE OF PIXEL DRIVING CIRCUIT HAVING FIRST DISTANCE BETWEEN DATA SIGNAL LINE AND CONTROL TERMICAL OF DRIVING TRANSISTOR IS GREATER THAN SECOND DISTANCE BETWEEN FIRST POWER SIGNAL LINE AND CONTROL TERMINAL;OF DRIVING TRANSISTOR, DISPLAY PANEL, AND DISPLAY DEVICE HAVING THE SAME – or is suggested by the applicant.
        ii) In para [0024]-[0042], a terminology term of “DATA SIGNAL LINE” and DATA SIGNAL LINE DATA” are not consistent in the specification. Corrections are required.
        iii) In para [0028]-[0043], a terminology term of “SCAN SIGNAL LINE” and SCAN SIGNAL LINE GATE” are not consistent in the specification. Corrections are required.
                                        Allowable Subject Matter
7.    Claims 1-20 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
 of record and the considered pertinent to the applicant’s disclosure does not teach a wire layout of a pixel driving circuit, comprising a first distance between the data signal line and the control terminal of the driving transistor is greater than a second distance between the first power signal line and the control terminal of the driving transistor, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-10 are directly or indirectly depend on the independent claim 1.      
        Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a pixel circuit manufacturing method, comprising a first distance between the data signal line and the control terminal of the driving transistor is greater than a second distance between the first power signal line and the control terminal of the driving transistor, in combinations with the other steps as cited in the independent claim 11.
        Claims 12-19 are directly or indirectly depend on the independent claim 11.      
       Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display device, comprising a first distance between the data signal line and the control terminal of the driving transistor is greater than a second distance between the first power signal line and the control terminal of the driving transistor, in combinations with the other structures as cited in the independent claim 20.


           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
8.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kim (U.S. Publication No. 2018/0166518 A1), AHN et al. (U.S. Publication No. 2019/0014664 A1), KIM (U.S. Publication No. 2014/0320544 A1), Chae (U.S. Publication No. 2017/0221979 A1) and CHANG et al. (U.S. Publication No. 2015/0154899 A1).
                                                         Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892